DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 12-14, 16, 18, 19, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 9:
patterning the semiconductor thin film to form an active layer and an electrostatic barrier line, the electrostatic barrier line comprises one end electrically connected with the bonding electrode, and the other end extending to the outer edge of the bonding region, and resistivity of the electrostatic barrier line is larger than resistivity of the bonding electrode; 
performing ion implantation on a source region and a drain region of the active layer as well as the electrostatic barrier line, wherein after the patterning the semiconductor thin film and before the performing ion implantation, the fabrication method further comprises: 
forming a gate insulating layer on a side of the active layer and the electrostatic barrier line that faces away from the base substrate; 
forming a gate metal layer on a side of the gate insulating layer that faces away from the base substrate; 

in claim 14:
wherein among the plurality of array structures, the electrostatic barrier line of one of the plurality of the array structures is electrically connected with the electrostatic barrier line of another one of the plurality of the array structures, wherein the plurality of array structures are arranged in at least two lines and comprise a first line of array structures and a second line of array structures adjacent to each other; 
wherein the bonding region of each array structure in the first line of array structures is provided at a side close to the second line of array structures; and 
the bonding region of each array structure in the second line of array structures is provided at a side close to the first line of array structures; and 
wherein each bonding region in the first line of array structures and each bonding region in the second line of array structures are electrically connected to each other in a one-to-one manner through the same electrostatic barrier line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826